         Case 1:20-cv-02956-PGG-SN Document 20 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANNY LEE,

                        Plaintiff,
                                                                       ORDER
                 -against-
                                                              20 Civ. 2956 (PGG) (SN)
ANDREW SAUL, Commissioner Social
Security Administration,

                        Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

                 In this employment discrimination action brought under Title VII, the

Rehabilitation Act, the Americans with Disabilities Act, and the Family and Medical Leave Act,

Defendant has moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing,

inter alia, that pro se Plaintiff can only assert his claims pursuant to the Rehabilitation Act; that

Plaintiff has not stated a claim under the Rehabilitation Act; and that many of Plaintiff’s claims

are procedurally barred. (See Dkt. Nos. 15-16)

                 In an October 9, 2020 letter, 1 Plaintiff requested an extension of time to respond

to the motion to dismiss. (Dkt. No. 17) On October 13, 2020, his application was granted, and

the deadline for opposition papers was extended to December 7, 2020. (Dkt. No. 18)

                 In a December 3, 2020 letter, Plaintiff seeks a further extension to January 25,

2021. (Dkt. No. 19) Plaintiff’s extension request is granted. He will file his opposition papers

by January 25, 2021. No further extensions of time will be granted.




1
    Given that the letter was docketed on October 8, 2020, the October 9, 2020 date is incorrect.
      Case 1:20-cv-02956-PGG-SN Document 20 Filed 12/08/20 Page 2 of 2




            A copy of this order will be mailed to pro se Plaintiff by Chambers.

Dated: New York, New York
       December 8, 2020




                                             2
